                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:90-cr-85-MOC-7

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
GARY L. DAVIS,                         )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Motion to Reduce Sentence

Pursuant to First Step Act. (Doc. No. 228, 233, 238, 240).

                                           ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                Signed: April 13, 2021




        Case 3:90-cr-00085-MOC Document 271 Filed 04/13/21 Page 1 of 2
Case 3:90-cr-00085-MOC Document 271 Filed 04/13/21 Page 2 of 2
